Citation Nr: 0512323	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  03-33 548	)	DATE
	)
	)

On appeal from the Education Center at the 
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Dependents' Educational Assistance benefits awarded under 
Chapter 35, Title 38, United States Code, in the amount of 
$498.66.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran's period of active service is not documented in 
the education folder, but is not at issue in this appeal.  
The appellant in this matter is the veteran's son.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 decision of the 
Committee on Waivers and Compromises at the Education Center 
in the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, which denied a waiver of the 
recovery of a $498.66 overpayment of Dependents' Educational 
Assistance benefits.


FINDINGS OF FACT

1.  In June 2002, VA awarded Dependents' Educational 
Assistance benefits to the appellant for the period of August 
26, 2002, to August 12, 2003, at a full-time rate of $670.00 
per month.
 
2.  In June 2003, the RO received a VA Form 22-1999b Notice 
of Change in Student Status from the Registrar at the 
appellant's educational institution, advising that as of May 
8, 2003, his student status was terminated because of the end 
of his term or course. 

3.  Based upon the information provided in the June 2003 
Notice of Change in Student Status, effective as of May 9, 
2003, the RO then terminated the appellant's educational 
assistance benefits, which resulted in an overpayment of 
benefits to the appellant in the amount of $498.66.

4.  The appellant's actions in this matter did not constitute 
fraud, misrepresentation of a material fact, bad faith, or a 
lack of good faith, but he was not without some fault in the 
creation of the $498.66 overpayment.

5.  Recovery of the overpayment would not result in undue 
financial hardship upon the appellant.  


CONCLUSIONS OF LAW

1.  Waiver of recovery of an overpayment of Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code, in the amount of $498.66, is not 
precluded by fraud, misrepresentation, bad faith, or a lack 
of good faith on the appellant's part.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. §§ 1.963, 1.965  (2004).

2.  Recovery of the overpayment of Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code, in the amount of $498.66, would not be against the 
principles of equity and good conscience.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. §§ 1.963, 1.965 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA).  Effective 
November 9, 2000, the VCAA, codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), eliminated 
the concept of a well-grounded claim and redefined the 
obligations of VA with respect to its duties to notify and 
assist a claimant.  In August 2001, VA also issued 
regulations to implement the VCAA, now codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  VA must also ask the claimant to provide any 
other evidence in his or her possession that might support 
the claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio, supra.  The 
Court, however, has also held that the notice and duty to 
assist provisions of the VCAA do not apply to claims 
involving waiver of recovery of overpayments.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  Therefore, while the 
record before the Board does not reflect that the appellant 
was specifically notified of the provisions of the VCAA, such 
notice is apparently not required under governing law.  In 
any event, the Board observes that the July 2003 decision on 
the appellant's request for waiver of his indebtedness, an 
August 2003 letter from the RO, and the September 2003 
statement of the case (SOC), did notify the appellant of the 
evidence considered, the pertinent laws and regulations, and 
the reasons for which his claim was denied.    

Accordingly, the Board therefore finds that no further action 
is necessary under the VCAA at this time, and that the case 
is ready for appellate review.

Applicable Law

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation of a material fact, bad faith, or 
a lack of good faith on the part of the person or persons 
having an interest in obtaining the waiver, and recovery of 
the indebtedness would be against equity and good conscience.  
See 38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. §§ 1.963, 
1.965 (2004).  In other words, any indication that the 
appellant committed fraud, misrepresentation of a material 
fact, or bad faith/lack of good faith in connection with the 
receipt of VA benefits precludes the granting of a waiver of 
recovery of the overpayment.  This parallels the "clean 
hands" doctrine of equity cases: only if the appellant is 
free from all taint of fraud in connection with his claim for 
benefits may waiver on account of "equity and good 
conscience" be considered.  See Farless v. Derwinski, 2 Vet. 
App. 555, 556-57 (1992).

The Court defines bad faith as, "a willful intention to seek 
an unfair advantage."  See Richards v. Brown, 9 Vet. App. 
255, 257-58 (1996).  The provisions of 38 C.F.R. 
§ 1.965(b)(2) (2004) describe bad faith as an unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA benefits or 
services program exhibits bad faith if such conduct, although 
not undertaken with actual fraudulent intent, is undertaken 
with the intent to seek an unfair advantage, with knowledge 
of the likely consequences, and results in a loss to the 
government.  A lack of good faith is defined under VA law as, 
"the absence of an honest intention to abstain from taking 
unfair advantage of the holder and/or the government."  
38 C.F.R. § 1.965(b)(3) (2004).  

The standards of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive: (1) fault of the debtor - where actions of the 
debtor contribute to the creation of the debt; 
(2) balancing of faults - weighing fault of the debtor 
against VA fault; 
(3) undue hardship - whether collection would deprive the 
debtor or his family of basic necessities; (4) defeat the 
purpose - whether withholding of benefits or recovery would 
nullify the objective for which these benefits were intended; 
(5) unjust enrichment - where failure to make restitution 
would result in an unfair gain to the debtor; and, (6) 
changing position to one's detriment - where reliance on VA 
benefits results in the relinquishment of a valuable right or 
the incurrence of a legal obligation.  See 38 C.F.R. 
§ 1.965(a) (2004); see generally Cullen v. Brown, 
5 Vet. App. 510 (1993).

An eligible veteran is entitled to a monthly benefit for 
periods of time during which he is enrolled in, and 
satisfactorily pursuing, an approved program of education.  
See 38 U.S.C.A. § 3014 (West 2002); 38 C.F.R. § 21.7070 
(2004).  VA will not pay benefits for a course from which the 
veteran withdraws or receives a nonpunitive grade unless: 1) 
the veteran withdraws because he is ordered to active duty; 
or 2) there are mitigating circumstances, and the veteran 
submits a written description and supporting evidence of the 
circumstances to the VA within one year from the date the VA 
notifies him that he must submit the mitigating circumstances 
and evidence, or at a later date if the veteran is unable to 
show good cause as to why the one-year time limit should be 
extended.  See 38 U.S.C.A. §§ 3034, 3680 (West 2002); 
38 C.F.R. §§ 21.4136(b); 21.7139 (2004).  

Factual Background

The appellant contends that his conduct in this matter did 
not constitute fraud, misrepresentation, bad faith, or a lack 
of good faith.  He avers that a waiver of the recovery of a 
$498.66 overpayment of his Dependents' Educational Assistance 
(DEA) benefits should be granted in equity and good 
conscience.  

The Board initially notes that the RO already determined that 
the appellant is   eligible for Chapter 35 DEA benefits based 
upon his father's receipt of a permanent and total rating for 
service-connected disability.  See 38 U.S.C.A. § 
3501(a)(1)(A) (West 2002); 38 C.F.R. §§ 21.3020, 21.3021 
(2004).  

In June 2002, the RO approved the appellant's application for 
full-time DEA benefits at his chosen educational institution 
for the period of August 26, 2002, to August 12, 2003, at the 
rate of $670.00 per month.  This approval extended to the 
appellant's enrollment in a full-time course load for the 
Fall 2002 and Spring 2003 semesters, as well as to enrollment 
in two 2003 summer session courses for the period of June 2, 
2003, to August 12, 2003.  The appellant apparently completed 
his courses for the Fall 2002 and Spring 2003 semesters 
without incident.
 
In June 2003, the RO received a VA Form 22-199b, Notice of 
Change in Student Status, from the Registrar at the 
appellant's educational institution.  This document indicated 
that, as of May 8, 2003, the appellant's status as a student 
there was terminated, because of the end of a term or course.  
This form includes options for the school to report that the 
appellant had actually withdrawn from a course or term if 
applicable, as well as an area to report the type of 
mitigating circumstance that was the cause for this 
withdrawal as well.  The Registrar, however, did not provide 
report that withdrawal or mitigating circumstances were 
applicable in the appellant's case.  Based upon this 
information, the RO then terminated the appellant's DEA 
benefits, effective as of May 9, 2003, which resulted in an 
overpayment of benefits in the amount of $498.66.

After receipt of notice of the $498.66 overpayment, the 
appellant contacted the RO by letter in July 2003.  He 
reported that he was not allowed to register for 2003 Summer 
session 1 because of a situation beyond his control, although 
he had worked out an agreement with his educational 
institution that allowed him to register for 2003 Summer 
session 2.  He requested that he be considered for waiver of 
the $498.66 overpayment because of unforeseen circumstances, 
or in the alternative, that he be allowed to participate in 
some type of repayment plan.  
Documentation of record from the appellant, the RO, and his 
educational institution, dated and received prior to the 
appellant's aforementioned July 2003 request for waiver 
reveals an ongoing dispute regarding the payment of VA monies 
to the educational institution for tutorial assistance 
provided to the appellant.  In February 2003, the RO received 
an application from the educational institution for 
reimbursement of tutoring services provided to him beginning 
in the Fall 2001 semester and continuing through the Spring 
2003 semester, purportedly already paid for by the 
educational institution on his behalf.  This correspondence 
also indicated that the appellant was eligible for tutoring 
services as part of his DEA benefits, and the application 
apparently contained the appellant's signature as well.  In 
March 2003, the RO approved this request for reimbursement, 
and transmitted monies in the amount of $1,200.00 to the 
appellant in April 2003.

A June 2003 letter from the appellant to the RO averred that 
he had never paid for tutoring, had received free tutoring, 
and was never informed by VA or the representative at his 
educational institution that he would have to pay for 
tutoring.  He reported his belief that if VA awarded him 
tutoring, it would be for necessary or required tutoring.  He 
indicated that the tutoring he had already received at his 
educational institution was supposed to be free to him under 
a disabilities program. Finally, he averred that the school 
representative who sent the February 2003 reimbursement 
application to VA had attached additional information to the 
form without his knowledge - information that made it appear 
that he was requesting reimbursement for the educational 
institution - which was not his intent.  

In letters from the RO to the appellant and his educational 
institution dated from May 2003 to July 2003, the RO 
explained that the appellant had maximized his available 
$1,200.00 entitlement to tutorial assistance through his DEA 
benefits program, and advised that this $1,200.00 had been 
released to him in a lump sum, to be paid to the educational 
institution for his use of its free tutorial assistance 
program.  The RO indicated its understanding of the 
appellant's belief that these funds were remitted to him for 
purposes of his (future) selection of a tutor of his 
choosing, but stated that in light of its receipt of the 
appropriate reimbursement request forms as signed by the 
school and the appellant, no further payment was due to him.  
The RO also transmitted copies of the reimbursement 
application to the appellant, and advised that as he now had 
the $1,200.00, it was his responsibility to repay the tutor 
or person responsible for this tutoring.  

The appellant's waiver request was then referred to the 
Committee on Waivers and Compromises (Committee), for 
consideration of waiver of the entire $498.66 assessed 
overpayment.  In July 2003, the Committee denied the 
appellant's waiver request for repayment or collection of the 
overpayment, and he appealed that denial to the Board.  In 
denying the waiver, the Committee noted that the appellant 
was enrolled at the rate of $670.00 for August 26, 2002, to 
August 12, 2003, and that he owed money to his educational 
institution and would not pay it (the tutoring fees), which 
resulted in the school's refusal to allow him to attend the 
term, ending in a termination of his benefits effective May 
9, 2003, and a $498.66 overpayment.   

The Committee then held that there was no fraud, 
misrepresentation, or bad faith on the appellant's part with 
regard to the overpayment at issue.  The Committee further 
found, however, that his repayment of the debt at issue would 
not be against the principles of equity and good conscience.  
Rather, the Committee indicated that the appellant owed money 
to the school and refused to pay.  The Committee noted that 
because of that action, the school refused to allow the 
appellant to attend the term, and he received no credit as a 
result.  The Committee opined that because this situation was 
within the appellant's control, he was at fault.  The 
Committee then observed that the appellant had reported no 
income, but $500.00 per month in expenses, with no 
explanation as to how he was paying for these expenses.  The 
Committee then determined that it could not rule in the 
appellant's favor as to any hardship with respect to his 
repayment of the $498.66.  Accordingly, the appellant's 
request for a waiver of the overpayment was denied.

Thereafter, the RO sent a letter to the appellant in August 
2003, requesting that he complete an enclosed VA Financial 
Status Form 20-5655, so that the RO could (more accurately) 
determine whether collection of his overpayment would be 
against equity and good conscience.  The record reveals that 
the appellant did not return the form, as the RO noted in its 
continued denial of his appeal in the September 2003 SOC.  

In remaining statements of record received in August 2003 and 
November 2003, the appellant reported that he had no control 
of the situation that caused him to miss the semester in 
question, but confirmed that his educational institution had 
denied his attempt to register because VA had given him the 
tutoring money.  The appellant noted that the school was 
already in receipt of state and federal monies to pay for its 
free tutoring program, and so he believed that the school was 
fraudulently attempting to receive (his) additional tutoring 
monies from VA.  He averred that in order to protect his own 
liability, he did not remit the $1,200.00 to the school, and 
also indicated that he had spoken to several VA education 
officials about this matter by telephone in May 2003, who 
advised him to keep the funds until the matter could be 
investigated and/or resolved.  He also stated that as he had 
requested a private reading tutor from the school 
representative, who declined to provide him with one, he 
thought that VA had given him the money he needed to obtain 
such a tutor.

The appellant further stated in August 2003 and November 2003 
that when he could not register for courses, he lost his 
employment status at the school, and so since that time, he 
had had to use his savings, other educational assistance 
funds received from VA, and substantial funds from his 
parents to get by; he also noted that he would not be able to 
continue in this manner, and that he could not afford to 
repay the overpayment in question (especially as long as he 
had no job).  He further reported that, however, as he had 
since been able to register for courses at another campus, he 
would be able to repay his debt via his receipt of DEA 
benefits for this enrollment, and asked that he be able to 
extend his period of repayment.  

Later documentation of record reveals that the appellant was 
permitted to register for Summer session 2, running from July 
9, 2003, to August 12, 2003, and that in October 2003, the RO 
approved DEA benefits for this course.  (This apparently left 
him without DEA benefits for the period of May 9, 2003, the 
date of the RO's prior termination of benefits, through July 
8, 2003.)
 
Analysis of the Claim

The Board notes that after receipt of notice of the $498.66 
overpayment, the appellant immediately contacted VA with his 
request for a waiver.  Thus, the matter of the underlying 
validity of this debt (as to whether it was properly created) 
does not appear to be at issue in this case.  See 38 C.F.R. 
§ 1.911(c)(1) (2004).  

As to waiver, the Board notes that the Committee found no 
evidence of fraud, misrepresentation, bad faith, or a lack of 
good faith in the creation of the debt at issue, and agrees 
with this finding.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 
1.965.  The real question for consideration, then, is whether 
recovery from the appellant of this overpayment would be 
against the principles of equity and good conscience, 
utilizing the factors described at 38 C.F.R. § 1.965(a).
 
This case, in part, involves consideration of the appellant's 
fault, and of respective fault between the appellant and VA.  
38 C.F.R. § 1.965(a)(1), (2).  The Board finds that the 
appellant is at fault for not forwarding the $1,200.00 in 
tutoring funds to his educational institution, despite 
instruction from the RO in letters from May 2003 to July 2003 
advising that he needed to do so.  This directly led to the 
school's refusal to allow him to continue with his classes, 
which led to the RO's termination of his benefits and the 
resultant $498.66 overpayment.  The record also indicates 
that the appellant was aware that he would not be able to 
continue with his classes in May 2003 unless he forwarded the 
VA tutoring funds in his possession to his school.  Moreover, 
while the veteran also relied upon a June 2003 memorandum 
entered between the appellant and the Dean of his school 
(evincing that both parties would abide by VA's decision as 
to the proper recipient of the tutoring funds) as evidence 
that even the Dean believes that there is some fraud behind 
the school's request for these funds, the RO again told the 
appellant in July 2003 to release the funds to the school, 
and he did not do so.  For these reasons, the Board agrees 
with the RO and the Committee that the veteran had much 
control over this situation.

The appellant argues that VA is at fault for the overpayment, 
for remitting tutoring payments despite inaccurate 
information, and, for failing to take expedient action to 
investigate the actions of the school with respect to its 
request for reimbursement of these funds.  The Board notes 
that VA acted specifically upon the information provided by 
the appellant and the school, with apparent appropriate 
authorization, and still has not found that it is necessary 
to recoup these tutoring funds from the appellant.  Moreover, 
the RO is apparently maintaining its earlier decision(s) of 
record: that the appellant should turn over these funds to 
the school for the tutoring he already received from 2001 to 
2003.  Despite this history, the veteran still has not paid 
the school, which is in fact the primary reason for this 
overpayment.  Accordingly, the Board finds that VA's fault in 
this matter is minimal.

There is no evidence of record to suggest that recovery of 
this overpayment would defeat the objective for which these 
benefits were intended.  38 C.F.R. § 1.965(a)(4).  The 
appellant has also not contended, nor does the evidence 
demonstrate, that he relinquished a favorable right or 
changed his position by reason of having received this 
benefit.  38 C.F.R. § 1.965(a)(6).

In this case, the appellant currently has certain DEA 
benefits ($498.66) to which he is not entitled, given that 
his educational institution refused to allow him to enroll in 
his next course in May 2003, and based upon his own actions 
as addressed above.  The Board recognizes that had the 
appellant actually begun this course and then needed to 
withdraw based upon some qualifying mitigating circumstance, 
then maybe he would have a basis for keeping these funds, as 
an underlying matter of whether the debt of $498.66 was even 
properly created in the first place would then be at issue.  
See 38 U.S.C.A. §§ 3014, 3034, 3680; 38 C.F.R. 
§§ 1.911(c)(1), 21.4136(b), 21.7070, 21.7139.  Here, however, 
the appellant completed his Spring 2003 term, and was 
awaiting the beginning of his Summer session 1 course, for 
which he was not allowed to register because he did not remit 
the $1,200.00 of VA tutorial money in his possession to his 
school.  Thus, he accepted and retained $498.66 worth of 
educational assistance benefits from VA for a course that he 
was not permitted to take, based upon his own actions (and 
with knowledge of the likely result of these actions).  He 
therefore retained VA funds when he knew or should have known 
that he was not entitled to these benefits, which led to his 
unjust enrichment.  38 C.F.R. § 1.965(a)(5).  

The appellant maintains that he is now unable to repay his 
debt because to do so would cause him financial harm.  See 
38 C.F.R. § 1.965(a)(3).  The Board reviewed the limited 
statements provided by the appellant as to this point, 
although the record does not contain a Financial Status Form 
(as he was specifically requested to submit), a document very 
pertinent to this analysis.  While the Board has before it 
some information to indicate that the appellant's expenses 
may exceed his income, there is little to no detailed 
information on this point.  Also, the appellant has 
repeatedly stated in the record that he can repay the debt, 
even if only in small increments.  And, although the 
appellant reported that he lost his job at school when he was 
found to no longer be a student effective May 8, 2003, the 
record also reveals that he again became a student as of July 
9, 2003 (and so he should likely be able to find new 
employment at the school similar to his prior position).  
Moreover, the appellant also reported that especially in 
light of this return to student status, he would have funds 
in his possession to repay this debt.  The Board also notes 
that the appellant received correspondence from the RO, as 
seen in the July 2003 cover letter to the Committee's waiver 
denial, that instructs him as to how he can repay VA via a 
repayment plan of his own proposal (although he has not 
availed himself of this option).  The Board therefore finds 
that recouping the $498.66 overpayment in this case will not 
be an undue financial hardship.  

Accordingly, the Board finds that VA should not waive its 
recovery of this $498.66 overpayment.  The appellant received 
money that he was not entitled to, and he shares the 
responsibility of fault in this matter via actions he took 
despite knowledge of the likely consequences.  More 
importantly, he reported that he is in fact able to repay 
this debt, and he has not provided adequate or sufficient 
evidence of financial hardship as requested by VA.  The Board 
therefore finds that, for all of the reasons addressed in 
this decision, recovery of the overpayment at issue would not 
be against the principles of equity and good conscience, as 
requiring the appellant to make restitution for this 
overpayment would not result in undue financial hardship.  
Therefore, waiver of recovery of the overpayment of DEA 
benefits in the amount of $498.66, is not warranted here.  
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965. 

When all of the evidence for a claim is assembled, the 
Secretary is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Based on the foregoing, the Board finds that 
the preponderance of the evidence is against the claim, and 
so it must be denied.


ORDER

Waiver of the recovery of an overpayment of Dependents' 
Educational Assistance benefits awarded under Chapter 35, 
Title 38, United States Code, in the amount of $498.66, is 
denied.

	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


